Citation Nr: 1449512	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  06-11 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for left knee osteoarthritis, to include as due to service-connected right knee retropatellar arthrosis.
 
2.  Entitlement to service connection for rheumatoid arthritis (also claimed as fibromyalgia), to include as due to service-connected lumbar degenerative changes with low back strain, right ankle arthrosis, and right knee retropatellar arthrosis.
 
3.  Entitlement to a disability rating greater than 10 percent for right retropatellar arthrosis.
 
4.  Entitlement to a disability rating greater than 20 percent effective April 8, 2007, for lumbar degenerative changes with low back strain.
 
5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to June 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2004 and September 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO), which, respectively, denied increased rating for lumbar degenerative changes with low back strain, and denied service connection for rheumatoid arthritis and a left knee disability, and an increased rating for a right knee disability.

In a May 2007 rating decision, the RO assigned a higher 20 percent rating effective April 8, 2007, for the Veteran's service-connected lumbar degenerative changes with low back strain.

In May 2009, the Board denied entitlement to an increased rating for lumbar degenerative changes with low back strain.  That denial was appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2010, the Court granted a Joint Motion for Partial Remand, remanding the issue back to the Board.  In February 2011, the Board again denied entitlement to an increased rating for the lumbar spine, and remanded issues of service connection for the left knee and rheumatoid arthritis, and increased rating for the right knee. 

In August 2011, the Veteran again appealed to the Court the portion of the Board's February 2011 decision that denied an increased rating for the lumbar spine from April 8, 2007.  The same month, the Court remanded that matter to the Board for action consistent with the Joint Motion. 

In May 2013, the Board took jurisdiction over the issue of entitlement to a TDIU purusaunt to Rice v.Shinseki, 22 Vet. App. 447 (2009).

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

During the June 2014 hearing, the Veteran offered testimony regarding her service-connected right ankle disability.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdidction over it.  Nevertheless, the Veteran's testimony is interpreted as a claim for an increased rating for a right ankle disability, and that matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that remand is necessary for further development of the Veteran's claims.

Initially, the Veteran has submitted evidence showing that she was recently granted Social Security disability benefits, though it is unclear for which condition or conditions she receives them.  As those records may be relevant to any of the Veteran's claims currently on appeal, the Board finds that it would be premature to adjudicate any of the claims prior to receipt of those records.  Such records should be requested on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Next, the Board finds that the Veteran should be provided new examinations pertaining to her claims for a left knee disability and rheumatoid arthritis, also claimed as fibromyalgia.  Regarding the left knee, the record shows that she has a current disability, as a December 2011 private treatment record shows a diagnosis of left knee degenerative joint disease.  Service treatment records also show complaints of bialteral knee pain (December 1992 and May 1995 periodic examination reports reflect complaints of bilateral knee pain even though Veteran denied "trick or locked" knee in 1995 report).  Although the Veteran was afforded a VA examination in January 2010, the examiner only provided an opinion as to service connection on a secondary basis.  A new VA examination is required.

Accordingly, the case is REMANDED for the following action:


1. 

Obtain the SSA records associated with the Veteran's disability award, to include clinical and medical records supporting that award, and associate them with the claims file.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



